Citation Nr: 0324068	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  93-02 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by joint and muscle pain, as due to an 
undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
10 percent from December 19, 1991, and in excess of 20 
percent from May 2, 1998, for service-connected chronic 
lumbar strain. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1976 to April 
1980, from January to June 1991, and from July to December 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to June 1991 and 
from July to November 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a November 1992 rating decision, the RO granted 
service connection for chronic lumbar strain, and assigned an 
initial disability rating of 10 percent, effective from 
December 19, 1991.  In December 1992, the veteran entered a 
notice of disagreement with the initial rating assignment, 
and the RO issued a statement of the case in January 1993.  
The veteran submitted a substantive appeal, on a VA Form 9, 
which was received in February 1993, thus perfecting an 
appeal of the issue of initial rating assignment.  In a May 
2000 decision, the RO assigned an initial disability rating 
for chronic lumbar strain of 20 percent from May 2, 1998, 
thus creating a "staged" initial rating (10 percent rating 
for the period from December 19, 1991, and 20 percent rating 
for the period from May 2, 1998). 

In a March 1996 rating decision, the RO denied entitlement to 
service connection for Persian Gulf War syndrome, claimed as 
fatigue, joint and muscle pain, and blackouts due to 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  The veteran perfected an appeal of this issue.  

In a June 1993 rating decision, the RO denied entitlement to 
a TDIU.  The veteran has continued to assert that he is 
unable to work due to his service-connected disabilities.  
The issue of entitlement to a TDIU is inextricably 
intertwined with the issues of entitlement to service 
connection for a chronic disability manifested by joint and 
muscle pain, as due to an undiagnosed illness and initial 
disability rating for service-connected chronic lumbar 
strain.  The issue of entitlement to a TDIU is deferred 
pending the requested VA examinations and determinations 
regarding service connection and initial rating assignment 
addressed below.  

The record reflects that in a May 2000 rating decision the RO 
denied a claim for service connection for residuals of an 
injury of the left knee, claimed as a gunshot wound with 
secondary arthritis.  The veteran entered a notice of 
disagreement with this decision in June 2000.  As the record 
does not reflect that a statement of the case has been issued 
regarding the issue of entitlement to service connection for 
residuals of an injury of the left knee, claimed as a gunshot 
wound with secondary arthritis, this issue is addressed below 
in the REMAND portion of this decision.  The Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In multiple statements the veteran has asserted that a 
congenital defect in his son is the result of his exposure to 
environmental hazards in the Persian Gulf War.  In addition, 
in an April 1996 statement, the veteran indicated that he was 
claiming service connection for an injury to the cervical 
spine.  As the RO has not yet addressed these issues, the 
Board is referring these issues to the RO for adjudication. 


REMAND

In September 2002 the Board advised the veteran that it would 
be developing additional evidence concerning his appeal for 
entitlement to a higher rating for service-connected chronic 
lumbar strain and service connection for a chronic disability 
manifested by joint and muscle pain as due to an undiagnosed 
illness, and ordered further development in this case.  
Thereafter, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In October 2002 and March 2003, the Board's EDU 
requested private medical records from health care providers 
the veteran identified.  The record does not reflect that the 
veteran has waived initial RO consideration of this 
additional evidence (private medical records) received by the 
Board.  

Again in May 2003, the EDU advised the veteran that it would 
be developing additional evidence in the form of a VA 
compensation examination; however, before the VA compensation 
examinations were accomplished a decision of the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") brought about changes that require that the case 
be remanded to the RO to complete the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a) (West 2002), all evidence development will 
be conducted at the RO level.  For this reason, the case is 
being remanded to the RO to complete the development 
necessary in this case, including having the veteran undergo 
VA physical examinations.

The Board notes that the most recent examination of the 
veteran's lumbar spine was conducted in May 1998.  A 
contemporaneous examination would aid in substantiating the 
veteran's claim for higher initial rating for service-
connected chronic lumbar strain, as an examination would aid 
in determining any objective evidence of pain, or functional 
loss or loss of range of motion of the veteran's service-
connected chronic lumbar strain, including due to pain, 
weakened movement, subluxation or lateral instability, excess 
fatigability, and/or incoordination.  

The Board also notes that VA is amending its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising the 
regulatory criteria for rating disabilities of the spine, 
which will affect ratings for lumbosacral strain.  The 
revised rating criteria will become effective September 26, 
2003.  68 Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  The 
revised rating criteria will include a revision of 38 C.F.R. 
§ 4.71a to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).  In light of these 
changes, which are anticipated to become effective during 
this remand to the RO, the RO will have the opportunity to 
rate the veteran's service-connected chronic lumbar strain 
under the revised regulatory criteria for rating disabilities 
of the spine.  

With regard to the veteran's claim of entitlement to service 
connection for a chronic disability manifested by joint and 
muscle pain due to an undiagnosed illness, additional 
examination would aid in substantiating the veteran's claim 
by helping determine whether the veteran has a clinically 
diagnosed disability manifested by complaints of joint and 
muscle pain, whether there are any objective indications 
(signs) of chronic disability, whether the complaints of 
joint or muscle pain represent a "medically unexplainable 
chronic multisymptom illness defined by a cluster of signs or 
symptoms," and determining when such symptoms were first 
manifested. 

In a May 2000 rating decision, the RO denied service 
connection for residuals of an injury of the left knee 
(claimed as a gunshot wound with secondary arthritis).  The 
veteran entered a notice of disagreement with this decision 
in June 2000.  The record does not reflect that a statement 
of the case has been issued addressing this issue.  In order 
to comply with due process requirements, a remand is in order 
for the RO to prepare a statement of the case on the issue of 
entitlement to service connection for residuals of an injury 
of the left knee (claimed as a residual of a gunshot wound, 
with secondary arthritis).  See Manlincon, 12 Vet. App. 238.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for VA 
orthopedic and neurological examinations, send the 
claims folder to the VA examiners for review, and 
advise the examiners that the examinations are for 
two separate issues: entitlement to a higher 
initial rating for service-connected chronic lumbar 
strain, and entitlement to service connection for a 
chronic disability manifested by joint and muscle 
pain due to an undiagnosed illness.  The purposes 
of the examinations are to determine the nature and 
severity of the veteran's service-connected chronic 
lumbar strain, and to evaluate the nature, 
etiology, and current severity of any pathology 
manifested by complaints of joint and muscle pain 
(other than low back disability) to determine 
whether it is a chronic disability due to 
undiagnosed illness.  The examiners are requested 
to review the relevant documents in the claims file 
and to indicate in writing that the they have 
reviewed the relevant documents in the claims file 
in conjunction with each examination.  Any 
evaluations, studies, or tests deemed necessary 
should be conducted.  All pertinent clinical 
findings should be reported.  
A.  In regard to rating the service-connected 
chronic lumbar strain, after examination and review 
of the record, the examiner should identify all 
symptoms and findings which are attributable to the 
service-connected back strain to include whether 
there is related neurological pathology.  Any 
objective evidence of pain, or functional loss of 
the veteran's chronic lumbar strain due to pain, 
weakened movement, subluxation or lateral 
instability, excess fatigability, and/or 
incoordination should be described.  The veteran's 
range of back motion in degrees, to include 
objective pain on motion, should also be reported.  
The examiner should note that, effective September 
26, 2003, for VA rating purposes, normal ranges of 
motion of the thoracolumbar spine are 0 to 90 
degrees in flexion, 0 to 30 degrees in extension, 0 
to 30 degrees in left and right lateral flexion, 
and 0 to 30 degrees in left and right rotation.  
See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  
B.  In regard to the examinations for chronic 
disability manifested by joint and muscle pain 
(other than the service-connected back disorder), 
claimed as due to undiagnosed illness after 
examination of the veteran and review of the 
record, please provide a diagnosis for any chronic 
disorder shown to be present.  All objectively 
demonstrated clinical signs of joint or muscle 
disability should be reported.  If the examination 
does not support a clinical diagnosis regarding the 
veteran's complaints of joint and muscle pain, 
please report whether there are any objective 
indications (signs) of chronic disability 
manifested by joint or muscle pain, which cannot by 
history, physical examination, or laboratory tests 
be attributable to any known clinical diagnosis.  
Report whether the complaints of joint or muscle 
pain represent a "medically unexplainable chronic 
multisymptom illness defined by a cluster of signs 
or symptoms," such as fibromyalgia.  For any 
clinical diagnosis or objective findings of joint 
and muscle pain (other than the low back) found to 
be present, provide an opinion as to when such 
symptoms were first manifested.  A complete 
rationale for all conclusions and opinions should 
be provided.  
2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on 
appeal, remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should addresses all evidence received 
since the previous supplemental statement 
of the case dated in June 2000. 

3.  The RO should also provide the veteran and his 
representative with an appropriate statement of the 
case pertaining to the issue of entitlement to 
service connection for residuals of an injury of 
the left knee (claimed as a residual of a gunshot 
wound, with secondary arthritis), and afford them 
an opportunity to perfect an appeal of the RO's 
denial of this issue by submitting a substantive 
appeal.  The RO should advise the veteran that the 
claims file will not be returned to the Board for 
appellate consideration of this issue following the 
issuance of the statement of the case unless he 
perfects his appeal.  If the veteran thereafter 
enters a timely substantive appeal to this issue, 
and any benefit sought on appeal remains denied, 
this issue should also be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



